Citation Nr: 0637620	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a left knee 
injury.  

In July 2004 the veteran testified before a Veterans Law 
Judge (VLJ) at a Central Office hearing in Washington, D.C.  
A transcript of that hearing is of record.  

An October 2004 Board decision found that new and material 
evidence had been submitted sufficient to reopen the claim, 
and remanded the reopened claim for further development.  
That development has been completed.  

The VLJ who conducted the October 2004 Central Office hearing 
is no longer a Board employee.  In March 2006 the Board 
issued a letter to the veteran that informed him of this 
circumstance and asked him to inform the Board as to whether 
he wanted a new hearing.  See 38 U.S.C.A. § 7107(c) (West 
2002).  The veteran replied that he wanted another hearing 
before a VLJ in Washington, D.C.  The veteran was scheduled 
for a Central Office hearing in June 2006, however, in a May 
2006 letter he informed the Board that he would be unable to 
attend the hearing, and requested a hearing before a VLJ 
sitting at the RO (Travel Board hearing).  

In June 2006 the Board remanded the claim so the veteran 
could be afforded a Travel Board hearing.  In a July 2006 
letter the veteran indicated that he desired a Central Office 
hearing rather than a Travel Board hearing.  In a September 
2006 letter the Board informed the veteran that he was 
scheduled for a Central Office hearing in November 2006.  
However, in her November 2006 written brief presentation, the 
veteran's representative stated that the veteran had 
contacted the American Legion to cancel his hearing.  
Therefore, his hearing request is withdrawn.  38 C.F.R. 
§ 20.702(e) (2006).  
FINDING OF FACT

Competent medical evidence attributes a left knee disability 
to service.  


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

The first element of a successful service connection claim is 
met, as a September 2005 record of treatment from the 
veteran's private orthopedic surgeon, Dr. H., included a 
diagnosis of left knee degenerative joint disease varus grade 
III, or endstage medial compartment osteoarthritis.  In 
addition, VA examination in December 2004 included a 
diagnosis of left knee arthralgia with radiological evidence 
of degenerative joint disease medially.  

In regard to the second element, service medical records 
include a normal enlistment examination in January 1977.  In 
June 1977 the veteran presented with complaints of muscle 
pains in the legs and knees, worse on the left.  The veteran 
stated that he quit football in high school because of this 
problem, and had been seen by a doctor in North Carolina 1 or 
2 years earlier.  The impression was muscle strain in the 
thighs and legs.  The veteran presented later in June 1977 
with complaints of left knee pain.  The physician's 
impression was strain and the veteran was scheduled for an 
orthopedic consultation.  

At the July 1977 orthopedic consultation, the veteran 
complained of his left leg giving out since age 8.  The 
impression was conversion reaction.  A request was made to 
the veteran's private physician for records regarding 
treatment for trauma to the left knee.  The physician 
responded in July 1977 that he had no record of such an 
injury.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

The law as interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F. 
3d. 1089 (Fed. Cir. 2004).

Although some of the service medical records describe 
problems in the lower extremities existing prior to service, 
the competent medical evidence reflects that when examined 
for enlistment in January 1977 left knee problems were not 
noted, nor is there any objective medical evidence to rebut 
the presumption of the veteran's sound condition upon entry 
into service under 38 U.S.C.A. § 1111.  

In this regard, although the veteran reported that his left 
leg had been giving out since age 8, and that he had quit 
football because of weakness in the lower extremities, a 
recorded history provided by the veteran, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The finding that the veteran's current left knee disability 
did not exist prior to service is further bolstered by 
private medical records from April 1960 to November 2002, 
which include no complaints regarding or treatment for the 
left knee prior to service.  In addition, the veteran 
testified at the July 2004 Central Office hearing that he had 
no injuries with his knee in football prior to service.  
 
Thus, there is not clear and unmistakable evidence that the 
veteran's left knee disability existed prior to service, the 
presumption of soundness is not rebutted, and the claim is 
treated as a simple claim for service connection.  Wagner at 
1096.

The second element of the service connection claim is 
satisfied because the above mentioned service medical records 
include treatment for left knee pain in June  1977, with an 
impression of strain.  In addition, the veteran testified in 
July 2004 that he injured his knee in service while running 
with 4 or 5 other service members when their feet became 
tangled up and they fell.  The veteran is competent to report 
the history of this fall as it is a factual matter of which 
he had first hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2).  

In regard to the third element, a nexus between the current 
left knee disability and service, there is conflicting 
medical evidence of record.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In a December 2002 letter, K.B., a Certified Physician 
Assistant, stated that the veteran had a history of a left 
knee injury in service in 1977 when he twisted the knee while 
running, resulting in a torn medial meniscus requiring an 
open medial meniscectomy several years later.  K.B. continued 
to state that the veteran continued to have significant 
disability since this surgery, and that it could be stated 
that the injury was the cause of the veteran's current 
disability.  

The veteran's left knee was evaluated at VA examination in 
December 2004.  The examiner noted some inconsistencies in 
the claims file, including the veteran's testimony that he 
had no injury to the knee in football in high school and the 
service medical record regarding quitting football in high 
school.  The examiner also noted that the veteran reported 
that someone fell on his leg after he fell getting his legs 
tangled up with other runners in service, while the service 
medical records reflect complaints of leg weakness and knee 
pain, but no complaints of a fall.  The veteran reported 
surgery on the left knee at the Fayetteville VA Medical 
Center (VAMC) in 1979, however, the examiner indicated that 
there was no information regarding such surgery in the claims 
file.  

The examiner reviewed a November 2004 X-ray of the left knee 
which revealed degenerative joint disease medially.  The 
examiner's diagnosis was left knee arthralgia with 
radiological evidence of degenerative joint disease medially.  
The examiner opined that left knee degenerative joint disease 
was not at least as likely as not due to an injury incurred 
on active duty based on the documentation in the claims file 
and that such condition did not begin before active military 
service since there was no documentation in the private 
medical records prior to service regarding a knee complaint.  

In discussing the rationale of this opinion, the examiner 
indicated that the time of onset of degenerative joint 
disease was unknown, but that such disease is not a normal 
process in an 18 year old, which was the veteran's age in 
service.  The examiner further noted that obesity is a risk 
factor for degenerative joint disease of the knee and that 
there were several notes in the private treatment records 
regarding obesity and the need to lose weight.  

Subsequent to this examination, VA treatment records from 
January 1980 to March 1987 from the Fayetteville VAMC were 
associated with the claims file.  These records include a 
report of a left knee meniscectomy in March 1981.  Notes from 
this surgery indicate that the veteran was originally injured 
in 1977 when he fell directly on his left knee, after which 
he never returned to full duty.  The physician noted that the 
left knee gave way, became swollen, and was painful, but did 
not lock.  The diagnosis was a tear in the medial meniscus of 
the left knee.  

In September 2005 the veteran was examined by Dr. H., an 
orthopedic surgeon.  The veteran complained of severe pain in 
the left knee and wanted to know whether or not it was 
related to his in-service injury.  The veteran described his 
injury in 1977 when he fell while running during training and 
twisted his knee, requiring an open meniscectomy in March 
1981.  Dr. H. acknowledged that he had reviewed the military 
and medical records to this effect.  The diagnosis was left 
knee degenerative joint disease, varus III, or endstage 
medial compartment osteoarthritis as a result of previous 
meniscectomy, that, in and of itself, was secondary to injury 
while in service.  Dr. H. stated that, in his opinion, the 
veteran's in-service injury was the proximate cause of his 
current symptoms.  Dr. H. reiterated this opinion in a 
September 2005 letter.  

While K.B., the VA examiner, and Dr. H., all examined the 
veteran prior to rendering their opinions as to etiology of 
the current left knee disability, the VA examiner did not 
review the records of the March 1981 left knee surgery prior 
to rendering his opinion.  Dr. H. acknowledged review of the 
records, including those of the March 1981 meniscectomy, and 
concluded that the veteran's current left knee disability was 
the result of this surgery, which was the result of the in-
service injury.  

In addition to not considering the records of treatment from 
the Fayetteville VAMC from January 1980 to March 1987, in 
providing a rationale for the opinion that the current left 
knee disability was not at least as likely as not a result of 
the reported in-service knee injury, the VA examiner spoke 
generally about the age of onset of degenerative joint 
disease in the knees, rather than considering the veteran's 
specific circumstances.    

Thus, the Board finds the September 2005 opinion of Dr. H. to 
be of more probative value than that of the December 2004 VA 
examiner.  Therefore, as Dr. H. provided a competent opinion, 
based on review of the record and examination of the veteran, 
that current degenerative joint disease of the left knee, or 
endstage medial compartment osteoarthritis, was proximately 
caused by the veteran's 1977 injury, the third element of the 
service connection claim is satisfied.  This finding is 
buttressed by the veteran's reports of a continuity of 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disability 
is granted.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


